DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 5/16/2022.
Claims 1-16 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 14 (exemplified in the features of claim 1): 
“generate a message or alert;
display the message or alert; and
create directions to the one of the one or more designated locations which
are displayed on the display of the portable electronic device.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps, as drafted, are a business decision to target advertising and thus falling into Certain Methods of Organizing Human Activity.  There is no technical solution to a technical problem purported here. Furthermore, the mere nominal recitation of a generic hardware and infrastructure (e.g. portable electronic computing device, and beacons) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case targeted advertising) or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “A hyper-location information system comprising: a facility having one or more designated locations within or around the facility; a beacon placed in or near each of the one or more designated locations, wherein each beacon transmits location determinative information about one of the one or more designated locations; at least one portable electronic device having a digital wallet, storage space and a display, the at least one portable electronic device being configured to communicate with each beacon to receive the transmitted location determinative information; and one or more mobile wallet objects generated by a third party, uploaded to the at least one portable electronic device and stored in the digital wallet of the at least one portable electronic device wherein the location determinative information is utilized by the one or more mobile wallet objects to:…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel “mobile wallet object” (instead, the Specification describes two examples such as Apple’s Passbook application and Google Wallet – Specification, paragraph [0004]) and therefore this is not applicant’s invention by his own admission and cannot be considered a technical solution for providing advertisements. Furthermore applicant notes regarding his “sensors” and “beacons”, the following per paragraph [0011]: “…the sensors include Bluetooth LE equipped beacons or other suitable low-energy communication protocol sensors. Examples of suitable Bluetooth LE beacons include the iBeacons available from StickNFind Technologies of Uniondale, NY; or the Mobile to Mortar™ iBeacon platform available from inMarket Media, LLC of Venice, CA.” and therefore the “beacon” is not applicant’s invention. Furthermore, the mentioned portable electronic computing devices are generic and not the subject of technical improvements but instead are merely used to tie the abstract idea to a field of use – e.g. targeted mobile advertising, where targeting information is gathered via beacons communicating with a mobile wallet object, operating as they were designed to operate. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are insignificant extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: “wherein the beacons are Bluetooth LE beacons.” However, Applicant did not invent Bluetooth LE protocol nor beacons and therefore this is seen as insignificant extra-solution data-gathering by which to predicate the targeted advertising. As such, this is not significantly more than the abstract idea itself. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Campbell et al. (US 2017/0372302 A1; hereinafter, "Campbell”).

Claim 1:
Pertaining to claim 1, Campbell as shown teaches the following:
A hyperlocation information system comprising:
a facility having one or more designated locations within or around the facility (Campbell, see at least Fig. 1 and at least [0010]-[0012] teaching, e.g.: a “target store 100” [facility] equipped with “sensors 110” which are placed at designated locations within the store as depicted in Fig. 1. 

    PNG
    media_image1.png
    767
    1000
    media_image1.png
    Greyscale

);
a beacon placed in or near each of the one or more designated locations, wherein each
beacon transmits location determinative information about one of the one or more designated locations  (Campbell, again see at least Fig. 1 and [0010]-[0012] e.g.: “…a target store 100 is equipped with sensors 110 that are usable to provide detailed location information about users in the store. It should be appreciated that in various exemplary embodiments, the target store may be a retail store, a kiosk, a storefront or any other suitable retail location that wishes to provide information to perspective customers and other users. In various exemplary embodiments, the sensors include Bluetooth LE equipped beacons…”);
at least one portable electronic device having a digital wallet, storage space and a display,
the at least one portable electronic device being configured to communicate with each beacon to receive the transmitted location determinative information (Campbell, see at least [005]-[0013] e.g.: “…In various exemplary embodiments, the signal or locating beacon is receivable by mobile computing devices, such as smartphones, tablets, PDAs, portable media players, and the like, or other portable electronic devices… each sensor sends specific information, including location information. In such exemplary embodiments, a mobile computing device that has a compatible mobile wallet object, program, application or the like stored in a mobile wallet on the mobile computing device may receive the specific information from one or more of the sensors and determine the location of the user using the mobile computing device…”); and
one or more mobile wallet objects generated by a third party, uploaded to the at least one
portable electronic device and stored in the digital wallet of the at least one portable electronic device (Campbell, per at least [0014]-[0017]: “…a mobile computing device that has a compatible mobile wallet object, program, application or the like stored in a mobile wallet on the mobile computing device may receive the specific information from one or more of the sensors and determine the location of the user using the mobile computing device… In an exemplary embodiment of the use of the described mobile wallet object systems, a third party, mobile
wallet object provider or marketer may program software that reacts to an object, that creates content for the end users regarding, for example, advertising a sale on one or more particular products offered in its retail stores. The mobile wallet object may be downloaded, saved or generated on an end user's mobile computing device and stored in a mobile wallet…”)
wherein the location determinative information is utilized by the one or more mobile wallet objects to:
generate a message or alert; display the message or alert (Campbell, per at least [0017]-[0019]: “The mobile wallet object may be downloaded, saved or generated on an end user's mobile computing device and stored in a mobile wallet. When the user approaches one of the marketer's retail stores, as determined for example by location information collected on the mobile computing device and accessible by the mobile wallet, the mobile wallet object may generate or display a message or alert to the end user that reminds or informs the user that the particular products are on sale at the retail store…”); and
create directions to the one of the one or more designated locations which
are displayed on the display of the portable electronic device (Campbell, per at least [0017]-[0019]: “…Similarly, in various exemplary embodiments, a mobile wallet object, such as a concert ticket, may provide detailed directions to various locations based on information received from the one or more sensors. For example, one or
more sensors at the entrance used by the end user may provide information that identifies the particular entrance or gate used. A program, application or the like may then
update to provide directions to the end user's assigned seat, bathrooms, concession areas, memorabilia stands or other desirable locations…”)

Claim 2:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 1, wherein the beacons are Bluetooth LE beacons (Campbell, see at least [0011]: “In various exemplary embodiments, the sensors include Bluetooth LE equipped beacons or other suitable low-energy communication protocol sensors. Examples of suitable Bluetooth LE beacons include the iBeacons available from StickNFind Technologies of Uniondale, N.Y.; or the Mobile to Mortar™ iBeacon platform available from inMarket Media, LLC ofVenice, Calif.)

Claim 3:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 1, wherein the at least one portable electronic device comprises a Smartphone (Campbell, see at least [0012]: “…the signal or locating beacon is receivable by mobile computing devices, such as smartphones,…”).

Claim 4:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 1, wherein the one or more mobile wallet objects are downloaded via a link associated with a text, email, push notification or website (Campbell, see at least [0028] In another exemplary embodiment, the mobile wallet object is provided by a user via a download from an http link, a smart-link, or other means provided via, for example, a text, email, website, push notification or other communication or information dissemination methodology.).

Claim 5:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 1, wherein the one or more mobile wallet objects utilizes the location determinative information to create an informative message which is displayed on the portable electronic device display (Campbell, see at least [0017]-[0019] e.g.: “…When the user approaches one of the marketer's retail stores, as determined for example by location information collected on the mobile computing device and accessible by the mobile wallet, the mobile wallet object may generate or display a message or alert to the end user that reminds or informs the user that the particular products are on sale at the retail store…”).

Claim 6:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 5, wherein the one or more mobile wallet objects comprises particularized information based on a location of the at least one portable electronic device as determined by the location determinative information (Campbell, see at least [0019]: “…a mobile wallet object, such as a concert ticket, may provide detailed directions to various locations based on information received from the one or more sensors. For example, one or more sensors at the entrance used by the end user may provide information that identifies the particular entrance or gate used. A program, application or the like may then update to provide directions to the end user's assigned seat, bathrooms, concession areas, memorabilia stands or other desirable locations. In various…”)

Claim 7:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 6, wherein the one or more mobile wallet objects comprises sales information for one or more products being sold at the one or more designated locations (Campbell, see at least [0017] e.g.: “…, a third party, mobile wallet object provider or marketer may program software that reacts to an object, that creates content for the end users regarding, for example, advertising a sale on one or more particular products offered in its retail stores…”)

Claim 8:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 6, wherein the one or more mobile wallet objects comprises directions to the one or more designated locations (Campbell, see at least [0019]: “…a mobile wallet object, such as a concert ticket, may provide detailed directions to various locations based on information received from the one or more sensors. For example, one or more sensors at the entrance used by the end user may provide information that identifies the particular entrance or gate used. A program, application or the like may then update to provide directions to the end user's assigned seat, bathrooms, concession areas, memorabilia stands or other desirable locations…”)

Claim 9:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 8, wherein the directions update as the at least one portable electronic device moves in relation to the beacon (Campbell, see at least [0019] e.g.: “…the program, application or the like may update again as the user passes additional sensors to refine or update the directions displayed to the user…”)

Claim 10:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 1 further comprising a remote server (Campbell, see at least [0024] In various other exemplary embodiments, the mobile wallet object, program, application or the like may retrieve information stored on a remote server).

Claim 11:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 10, wherein the one or more mobile wallet objects directs the portable electronic device to transmit the location determinative information to the remote server (Campbell, see at least [0024] in view of claim 13; applicant’s “mobile wallet object” reads on Campbell’s “digital document” which transmits the location determinative information to the remote server; note that Campbell per [0003] explicitly states: “…as used herein, these digital documents utilized by various operating platforms are referred to as mobile wallet objects…”).

Claim 12:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 11, wherein the remote server sends information to a first group of end users based on the location determinative information received from the at least one portable electronic devices (Campbell, see at least [0024] in view of at least claim 14: “…the remote server sends information to a first group of end users based on the location determinative information received from the one or more digital documents.”; as Campbell’s per [0003] explicitly states: “…as used herein, these digital documents utilized by various operating platforms are referred to as mobile wallet objects…”, the electronic information was received from the at least one portable electronic device on which the mobile wallet object resided).

Claim 13:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The system of Claim 12, wherein the information sent to the first group of end users comprises historical data about the location of the at least one portable electronic devices (Campbell, see at least [0024] in view of at least claim 16: “… wherein the information sent to the first group of end users comprises historical data about the location of the one or more end users…”)

Claim 14:
Campbell, as shown teaches the the following: 
A method of providing location information to an end user comprising: determining one or more locations within or around a facility to be designated (Campbell, see at least Fig. 1 and at least [0010]-[0012] teaching, e.g.: a “target store 100” [facility] equipped with “sensors 110” which are placed at designated locations within the store as depicted in Fig. 1. 

    PNG
    media_image1.png
    767
    1000
    media_image1.png
    Greyscale

);
placing one or more beacons at the one or more designated locations (Campbell, again see at least Fig. 1 and [0010]-[0012] e.g.: “…a target store 100 is equipped with sensors 110 that are usable to provide detailed location information about users in the store. It should be appreciated that in various exemplary embodiments, the target store may be a retail store, a kiosk, a storefront or any other suitable retail location that wishes to provide information to perspective customers and other users. In various exemplary embodiments, the sensors include Bluetooth LE equipped beacons…”);;
generating a mobile wallet object by a third party; loading the mobile wallet object to a portable electronic device having a display; storing the mobile wallet object to a mobile wallet on the portable electronic device (Campbell, per at least [0014]-[0017]: “…In an exemplary embodiment of the use of the described mobile wallet object systems, a third party, mobile wallet object provider or marketer may program software that reacts to an object, that creates content for the end users regarding, for example, advertising a sale on one or more particular products offered in its retail stores. The mobile wallet object may be downloaded, saved or generated on an end user's mobile computing device and stored in a mobile wallet…”);
transmitting electronic data from the one or more beacons, the electronic data containing
location determinative information; receiving the electronic data with the portable electronic device having a display (Campbell, see at least [005]-[0013] e.g.: “…In various exemplary embodiments, the signal or locating beacon is receivable by mobile computing devices, such as smartphones, tablets, PDAs, portable media players, and the like, or other portable electronic devices… each sensor sends specific information, including location information. In such exemplary embodiments, a mobile computing device that has a compatible mobile wallet object, program, application or the like stored in a mobile wallet on the mobile computing device may receive the specific information from one or more of the sensors and determine the location of the user using the mobile computing device…”);
;
processing the electronic data with the portable electronic device to determine a position
of the one or more designated locations (Campbell, see at least [0014], e.g.: “…the sensors may send particularly programmed location information. For example, in various exemplary embodiments, the sensors may be placed throughout a target store and programmed with store specific location information (e.g., row or aisle numbers, product areas, or store locations such as "front entrance," "southwest corner" or "check-out lanes")…”);
generating a message or alert; displaying the message or alert; displaying directions to the position and information about the one or more designated locations on the display of the portable electronic device based on the processed electronic data (Campbell, per at least [0017]-[0019]: “The mobile wallet object may be downloaded, saved or generated on an end user's mobile computing device and stored in a mobile wallet. When the user approaches one of the marketer's retail stores, as determined for example by location information collected on the mobile computing device and accessible by the mobile wallet, the mobile wallet object may generate or display a message or alert to the end user that reminds or informs the user that the particular products are on sale at the retail store…“…Similarly, in various exemplary embodiments, a mobile wallet object, such as a concert ticket, may provide detailed directions to various locations based on information received from the one or more sensors. For example, one or more sensors at the entrance used by the end user may provide information that identifies the particular entrance or gate used. A program, application or the like may then update to provide directions to the end user's assigned seat, bathrooms, concession areas, memorabilia stands or other desirable locations…”);
and
processing the electronic data with additional electronic data associated with the mobile
wallet object stored in the digital wallet on the portable electronic device (Campbell, see at least [0017]-[0019] e.g.: “…the program, application or the like may update again as the user
passes additional sensors to refine or update the directions displayed to the user. Likewise, the program, application or the like may generate a venue map with an icon to indicate the location of the end user within the venue based on information received from one or more sensors and may
additionally provide information received from the mobile wallet object itself, such as an icon indicating the user's assigned seat.”)

Claim 15:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The method of Claim 14, further comprising sending at least a subset of the electronic data to a remote server (Campbell, see at least [0024] In various other exemplary embodiments, the mobile wallet object, program, application or the like may retrieve information stored on a remote server).

Claim 16:
Campbell teaches the limitations upon which this claim depends. Furthermore, Campbell teaches the following: The method of Claim 14, further comprising downloading the mobile wallet object via a link associated with at least one of a text, email, push notification and website (Campbell, see at least [0028] In another exemplary embodiment, the mobile wallet object is provided by a user via a download from an http link, a smart-link, or other means provided via, for example, a text, email, website, push notification or other communication or information dissemination methodology.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622